02-12-489-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00489-CV
 
 



In
  the Interest of C.D.A. and C.E.A., Children
 
 
 
 
 
 


§
 
§
 
§
 
§
 
 


From the 323rd District
  Court
 
of
  Tarrant County (323-93963J-11)
 
January
  24, 2013
 
Per
  Curiam



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00489-CV
 
 



In the Interest of C.D.A. and C.E.A., Children


 


 




 
 
 




 
 
 


 


 



----------
FROM THE 323rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
K.A.’s rights were terminated to his children, C.D.A. and C.E.A., in an order
by the trial court on November 30, 2011.  Appellant did not file his notice of
appeal until December 6, 2012.  Because Appellant’s notice of appeal was
untimely, we dismiss his appeal for want of jurisdiction. 
          An
appeal from an order terminating an appellant’s parental rights is an
accelerated appeal.  Tex. Fam. Code Ann. § 109.002 (West Supp. 2012).  Appellant’s
notice of appeal was therefore due on December 20, 2011, twenty days from the
date of the final order.  See Tex. R. App. P. 26.1(b); In re L.N.M.,
182 S.W.3d 470, 473 (Tex. App.—Dallas 2006, no pet.).  Appellant’s notice of
appeal was not filed until December 6, 2012, three hundred and seventy-one days
after the order was signed.
          On
December 14, 2012, we sent a letter to Appellant stating our concern that we
lacked jurisdiction over his appeal.  We notified Appellant that the appeal may
be dismissed for want of jurisdiction unless he or any party desiring to
continue the appeal filed a response showing grounds for continuing the
appeal.  Appellant filed a response, but it did not show grounds for continuing
the appeal.
          Section
161.211 of the family code states that the validity of an order terminating the
parental rights is not subject to collateral or direct attack after the sixth
month after the date the order was signed.  See Tex. Fam. Code Ann.
§ 161.211 (West 2008).  Therefore, any filing seeking to collaterally attack
the termination order, such as a bill of review, must have been filed before
June 2012.  To construe his notice of appeal as a bill of review would still
not grant this court jurisdiction over the case.  Because Appellant did not
file his notice of appeal until December 2012, his notice of appeal was untimely,
and the termination order is no longer subject to collateral or direct attack. 
We therefore dismiss this appeal for want of jurisdiction.  See Tex. R.
App. P. 42.3(a).
 
PER
CURIAM
 
 
PANEL: 
GABRIEL, J.; LIVINGSTON,
C.J.; and DAUPHINOT, J.
 
DELIVERED:  January 24, 2013




 




[1]See Tex. R. App. P. 47.4.